145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roger HARRIS, Humbarger; Carolyn Jean, Humbarger; JessicaAshley Mae, Humbarger, by Roger Harris, Humbarger,her guardian ad litem, Plaintiff-Appellant,v.Daioh International, USA Corporation; Sho G. Dozono, inprivate capacity; Lloyd Tanaka, in private capacity; OregonGolf Club, as a person; American Golf Corp., as a person;Scott Anthony Santiani, in private capacity; JaniceDomonique Silverton, in private capacity; Lori Lynn Ohno, inprivate capacity; Brent Matthew Glass, in private capacity;the Tadamasa Ohno Irrevocable Trust No. 1, as a person by &through Trustee Sho G. Dozono; Susan K. Hammond, in privatecapacity; Terence J. Yamada, in private capacity; Stephen L.Mauer, in private capacity; Raymond R. Bagley, in privatecapacity; Robert J. Morgan, in private capacity, Defendants-Appellees.
No. 97-36012.D.C. No. CV-97-00176-JMS.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 18, 1998.

Appeal from the United States District Court for the District of Oregon James A. Redden, District Judge, Presiding.
Before SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
The Humbargers appeal pro se the district court's dismissal of their action for failure to prosecute pursuant to Fed.R.Civ.P. 41(b).  Our review is for abuse of discretion, see Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.


3
The district court did not abuse its discretion by dismissing this action for failure to prosecute when the Humbargers failed to file an amended complaint within the time specified by the district court, despite the district court's warning that failure to do so would result in the dismissal with prejudice of this case, and a further warning in an order to show cause.  See id.


4
We reject the Humbargers' allegation that the magistrate judge lacked jurisdiction to issue a recommendation to the district court, nor were the Humbargers entitled to a default judgment.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3